         Case 3:20-mj-01086-SALM Document 1 Filed 12/15/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 IN RE: GRAND JURY SUBPOENAS                       Case No. 3:20MJ1086 (SALM)

                                                   December 15, 2020




    APPLICATION FOR ORDER COMMANDING PROVIDERS NOT TO NOTIFY ANY
           PERSON OF THE EXISTENCE OF GRAND JURY SUBPOENAS

       The United States requests that the Court order (1) Apple Inc.; (2) HelloFax, Inc.; (3)

TextMe, and, (4) Optimum Online (hereinafter “the Providers”)not to notify any person

(including the subscribers or customers of the account(s) listed in each subpoena) of the

existence of grand jury subpoena [1] N-19-1-247(1), [2] N-19-1-247(2), [3] N-19-1-247(3) and]

[4] N-19-1-247(4) (hereinafter “the Subpoenas”), respectively, until December 15, 2021.

       Each of the Providers is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Pursuant to 18 U.S.C. § 2703, the United States obtained the Subpoenas, which will be made

available for the Court’s inspection but will not be filed under seal or included in the sealing

envelope. The Subpoenas require each of the Providers to disclose certain records and

information to the United States. This Court has authority under 18 U.S.C. § 2705(b) to issue

“an order commanding a provider of electronic communications service or remote computing

service to whom a warrant, subpoena, or court order is directed, for such period as the court

deems appropriate, not to notify any other person of the existence of the warrant, subpoena, or

court order.” Id. In this case, such orders would be appropriate because each Subpoena relates

to an ongoing criminal investigation that is neither public nor known to all of the targets of the

investigation.
         Case 3:20-mj-01086-SALM Document 1 Filed 12/15/20 Page 2 of 2




       Accordingly, there is reason to believe that notification of the existence of any of the

Subpoenas will result in endangering the life or physical safety of an individual, flight from

prosecution, destruction of or tampering with evidence, intimidation of potential witnesses, and

otherwise seriously jeopardizing an investigation or unduly delaying a trial. See 18 U.S.C. §

2705(b). Some of the evidence in this investigation is stored electronically. If alerted to the

existence of any of the Subpoenas, the subjects under investigation could destroy that evidence,

including information on their devices, computers, and online accounts.

       Section 2705(b) provides that when the government is not required to notify the

subscriber or customer that it is serving process on the provider, then the Court may order the

provider not to give notice, provided one of the five risks set forth in § 2705(b) is present. For

the reasons listed above, the government has shown that there is reason to believe that notice by

the provider would cause one of the enumerated harms. The government is proceeding here

using a subpoena under 18 U.S.C. § 2703(c)(2). Section 2703(c)(3) provides that when the

government proceeds under § 2703(c) (i.e., when it is only seeking records of the provider, and

not any content of the subscriber or customer), the government is not required to provide notice

to the subscriber or customer. Thus, the government has satisfied all the conditions of § 2705(b).

       WHEREFORE, the United States respectfully requests that the Court grant the attached

Orders directing each named Provider not to disclose the existence or content of the Subpoena it

has been served until December 15, 2021, except that each Provider may disclose its Subpoena

to an attorney for the Provider for the purpose of receiving legal advice.

                                                              Respectfully submitted,
                                                              JOHN H. DURHAM
                                                              UNITED STATES ATTORNEY

                                                              BBV+HDWKHU/&KHUU\BBB
                                                              HEATHER L. CHERRY
                                                              $66,67$1786$77251(<
                                                              )HGHUDO%DU1R&7
                                                              &KXUFK6WUHHWWK)ORRU
                                                 2            1HZ+DYHQ&7
